DETAILED ACTION
In a communication received on 13 August 2021, applicant amended claims 1-20.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6-11, 13, 14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2012/0159481 A1) in view of Srinivasan et al. (US 2006/0274774 A1).

With respect to claim 1, Anderson discloses: a method for configuring network interface roles (i.e., mapping a virtual function to a physical port for migrating from a source to target) comprising:

;  matching, by the management system, the at least one switch network parameter with the at least one blueprint network parameters associated with the network interface role in the network parameter/network interface role blueprint (i.e., matching connection speed or MTU of a target physical port with the required characteristics of the source virtual function in Anderson, ¶0093-0095)
and, in response, assigning the network interface role to the switch network interface and the computer network interface (i.e., for each source virtual function, assigning a phsyical target port with the highest total weight of match in MTU or other characteristics to source virtual function in Anderson, ¶0093-0095).

Anderson discloses matching the obtained characteristics, such as speed, type, MTU, capacity, and other characteristics, of target physical port with a virtual function of a source logical partition virtual machine (¶0093-0094).  Anderson do(es) not explicitly disclose the following.  Srinivasan, in order to reduce the labor and implement dynamic device port configuration for an increasingly mobile device ecosystem (¶0006-0007), discloses:
obtaining, by a management system, a network parameter/network interface role blueprint that associates at least one blueprint network parameter with a network interface role that is not associated with a network interface (i.e., obtaining stored mappings of user device type functionality, such as IP phone, and configuration parameters corresponding to the 
determining, by the management system using the switch operation data, a computer network interface that is connected to the switch network interface (i.e., determining a user device interface connected to the switch using link layer discovery protocol to determine the user device identifier and/or type as well as configuration parameters of the user device in Srinivasan, ¶0031-0032).
Based on Anderson in view of Srinivasan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Srinivasan to improve upon those of Anderson in order to reduce the labor and implement dynamic device port configuration for an increasingly mobile device ecosystem.

With respect to claim 2, Anderson discloses matching the obtained characteristics, such as speed, type, MTU, capacity, and other characteristics,  of target physical port with a virtual function of a source logical partition virtual machine (¶0093-0094).  Anderson do(es) not explicitly disclose the following.  Srinivasan, in order to reduce the labor and implement dynamic device port configuration for an increasingly mobile device ecosystem (¶0006-0007), discloses: the method of claim 1, further comprising:
configuring, by the management system, a computer system that includes the computer network interface to use the computer network interface according to the network interface role (i.e., configuring the IP phone and the network access device port connected to each other dynamically based on the required parameters in Srinivasan, ¶0032).
Based on Anderson in view of Srinivasan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Srinivasan to 

With respect to claim 6, Anderson discloses matching the obtained characteristics, such as speed, type, MTU, capacity, and other characteristics, of target physical port with a virtual function of a source logical partition virtual machine (¶0093-0094).  Anderson do(es) not explicitly disclose the following.  Srinivasan, in order to reduce the labor and implement dynamic device port configuration for an increasingly mobile device ecosystem (¶0006-0007), discloses: the method of claim 1, wherein the network interface role is a data traffic role (i.e., configuring the IP phone and the network access device port for IP phone data traffic corresponding to the device in Srinivasan, ¶0032).
Based on Anderson in view of Srinivasan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Srinivasan to improve upon those of Anderson in order to reduce the labor and implement dynamic device port configuration for an increasingly mobile device ecosystem.

With respect to claim 7, Anderson discloses: the method of claim 1, wherein the at least one blueprint network parameter includes a maximum transfer unit (MTU) network parameter (i.e., virtual function requirements including MTU of a source physical port for matching to target physical port MTU in Anderson, ¶0093-0095).

With respect to claim 8, Anderson discloses matching the obtained characteristics, such as speed, type, MTU, capacity, and other characteristics, of target physical port with a virtual function of a source logical partition virtual machine (¶0093-0094).  Anderson do(es) not explicitly disclose the following.  Srinivasan, in order to reduce the labor and implement dynamic device port configuration for 
Based on Anderson in view of Srinivasan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Srinivasan to improve upon those of Anderson in order to reduce the labor and implement dynamic device port configuration for an increasingly mobile device ecosystem.

With respect to claim 9, Anderson discloses matching the obtained characteristics, such as speed, type, MTU, capacity, and other characteristics, of target physical port with a virtual function of a source logical partition virtual machine (¶0093-0094).  Anderson do(es) not explicitly disclose the following.  Srinivasan, in order to reduce the labor and implement dynamic device port configuration for an increasingly mobile device ecosystem (¶0006-0007), discloses: the method of claim 1, wherein the switch is configured to obtain the switch operation data via performance of network discovery operations (i.e., determining a user device interface connected to the switch using link layer discovery protocol to determine the user device identifier and/or type as well as configuration parameters of the user device in Srinivasan, ¶0031-0032).  
Based on Anderson in view of Srinivasan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Srinivasan to improve upon those of Anderson in order to reduce the labor and implement dynamic device port configuration for an increasingly mobile device ecosystem.


at least one of: a switch network interface operation property; and a switch network interface Virtual Local Area Network Identifier VLAN ID (i.e., obtaining type, virtual function assignment, capacity and desired factors of a candidate physical port, further including similar speed or maximum transmission units setting in Anderson, ¶0008, ¶0093, ¶0094); and
discovering, by the management system, the network interface role identified in the network parameter/network interface role blueprint for each of the switch network interface and the computer network interface based on at least one of the switch network interface operation property matching the blueprint network interface operation property, or the switch network interface VLAN ID matching the blueprint VLAN ID(i.e., matching connection speed or MTU of a target physical port with the required characteristics of the source virtual function;  for each source virtual function, assigning a phsyical target port with the highest total weight of match in MTU or other characteristics to source virtual function in Anderson, ¶0093-0095).
Anderson discloses matching the obtained characteristics, such as speed, type, MTU, capacity, and other characteristics, of target physical port with a virtual function of a source logical partition virtual machine (¶0093-0094).  Anderson do(es) not explicitly disclose the following.  Srinivasan, in order to reduce the labor and implement dynamic device port configuration for an increasingly mobile device ecosystem (¶0006-0007), discloses:
obtaining, by a management system from a switch, switch operation data that includes, for a switch network interface that is included on the switch: an identification of a computer network interface that is connected to the switch network interface (i.e., determining a 
obtaining, by the management system, a network parameter/network interface role blueprint identifying a network interface role that is not associated with a network interface and that is associated with at least one of: a blueprint network interface property; and a blueprint VLAN ID (i.e., obtaining stored mappings of user device type functionality, such as IP phone, and configuration parameters corresponding to the type; and downloading the mapped device functionality and configuration parameters to the target device in Srinivasan, ¶0025, ¶0032).
Based on Anderson in view of Srinivasan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Srinivasan to improve upon those of Anderson in order to reduce the labor and implement dynamic device port configuration for an increasingly mobile device ecosystem.

With respect to claim 11, Anderson discloses: the method of claim 10, wherein the network interface role for each of the switch network interface and the computer network interface is discovered based on the switch network interface operation property matching the blue network interface operation property. (i.e., matching connection speed or MTU of a target physical port with the required MTU or characteristics of the source virtual function in Anderson, ¶0093-0095).

With respect to claim 13, the limitation(s) of claim 13 are similar to those of claim(s) 1.  Therefore, claim 13 is rejected with the same reasoning as claim(s) 1.


With respect to claim 18, the limitation(s) of claim 18 are similar to those of claim(s) 7.  Therefore, claim 18 is rejected with the same reasoning as claim(s) 7.
With respect to claim 19, the limitation(s) of claim 19 are similar to those of claim(s) 8.  Therefore, claim 19 is rejected with the same reasoning as claim(s) 8.
With respect to claim 20, the limitation(s) of claim 20 are similar to those of claim(s) 9.  Therefore, claim 20 is rejected with the same reasoning as claim(s) 9.


Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2012/0159481 A1) in view of Srinivasan et al. (US 2006/0274774 A1), and further in view of Mihm et al. (US 2005/0229173 A1).

With respect to claim 3, Anderson discloses matching the obtained characteristics, such as speed, type, MTU, capacity, and other characteristics, of target physical port with a virtual function of a source logical partition virtual machine (¶0093-0094).  Anderson do(es) not explicitly disclose the following.  Mihm, in order to provide out of band configuration of the BIOS in the case of corruption or outdated BIOS (¶0004), discloses: the method of claim 2, wherein the configuring the computer system includes configuring a Basic Input/Output System (BIOS) included in the computer system (i.e., configuring BIOS image for update received from a neighboring device in Mihm, ¶0014).
Based on Anderson in view of Srinivasan, and further in view of Mihm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

With respect to claim 15, the limitation(s) of claim 15 are similar to those of claim(s) 3.  Therefore, claim 15 is rejected with the same reasoning as claim(s) 3.


Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable Anderson et al. (US 2012/0159481 A1) in view of Srinivasan et al. (US 2006/0274774 A1), and further in view of Chugtu et al. (US 2020/0106862 A1).

With respect to claim 4, Anderson discloses matching the obtained characteristics, such as speed, type, MTU, capacity, and other characteristics, of target physical port with a virtual function of a source logical partition virtual machine (¶0093-0094).  Anderson do(es) not explicitly disclose the following.  Chugtu, in order to rapidly bootstrap and configure nodes to the network (¶0008), discloses: the method of claim 2, wherein the configuring the computer system includes configuring an operating system image included in the computer system (i.e., providing minimal operating system image to allow request for full install based on node type metadata in Chugtu, ¶0015).  
Based on Anderson in view of Srinivasan, and further in view of Chugtu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Chugtu to improve upon those of Anderson in order to rapidly bootstrap and configure nodes to the network.


Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2012/0159481 A1) in view of Srinivasan et al. (US 2006/0274774 A1), and further in view of Yu et al. (US 2019/0020501 Al).

With respect to claim 5, Anderson discloses matching the obtained characteristics, such as speed, type, MTU, capacity, and other characteristics, of target physical port with a virtual function of a source logical partition virtual machine (¶0093-0094).  Anderson do(es) not explicitly disclose the following.  Yu, in order to split traffic between two spaces which achieves offloading for the corresponding traffic, in-band management and data traffic (¶0081), discloses: the method of claim 1, wherein the network interface role includes an in-band management role. (i.e., filter for network interface for selecting in-band management traffic based on VLAN address in Yu, ¶0083).
Based on Anderson in view of Srinivasan, and further in view of Yu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Yu to improve upon those of Anderson in order to split traffic between two spaces which achieves offloading for the corresponding traffic, in-band management and data traffic.

With respect to claim 17, the limitation(s) of claim 17 are similar to those of claim(s) 5.  Therefore, claim 17 is rejected with the same reasoning as claim(s) 5.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2012/0159481 A1) in view of Srinivasan et al. (US 2006/0274774 A1), and further in view of Rao et al. (US 2014/0376558 A1).


Based on Anderson in view of Srinivasan, and further in view of Rao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Rao to improve upon those of Anderson in order to reducing the cost of managing VLAN's and increasing convenience in configuring edge switches based on location of end user device.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2012/0159481 A1) in view of Srinivasan et al. (US 2006/0274774 A1) and Mihm et al. (US 2005/0229173 A1), and further in view of Chugtu et al. (US 2020/0106862 A1).

With respect to claim 16, Anderson discloses matching the obtained characteristics, such as speed, type, MTU, capacity, and other characteristics, of target physical port with a virtual function of a source logical partition virtual machine (¶0093-0094).  Anderson, Srinivasan, and Mihm do(es) not explicitly disclose the following.  Chugtu, in order to rapidly bootstrap and configure nodes to the 
Based on Anderson in view of Srinivasan and Mihm, and further in view of Chugtu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Chugtu to improve upon those of Anderson in order to rapidly bootstrap and configure nodes to the network.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sherman Lin
12/14/2021

/S. L./Examiner, Art Unit 2447 

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447